ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
CACI NSS, LLC                                  ) ASBCA No. 63080
                                               )
Under Contract No. FA8823-16-C-0004            )

APPEARANCES FOR THE APPELLANT:                    Michael E. Ginsberg, Esq.
                                                  J. William Koegel, Jr., Esq.
                                                   Counsel

APPEARANCES FOR THE GOVERNMENT:                   Arthur M. Taylor, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Kara M. Klaas, Esq.
                                                   Trial Attorney
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 19, 2022



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63080, Appeal of CACI NSS, LLC,
rendered in conformance with the Board’s Charter.

      Dated: August 22, 2022




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals